                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

In re:                                               §
                                                     §
ORLY GENGER,                                          §      Case No. 19-10926-TMD
          (Debtor)                                    §      Chapter 7

                         DEBTOR ORLY GENGER’S AMENDED RESPONSE
                              TO MOTION TO TRANSFER VENUE

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

          Debtor, Orly Genger (“Debtor”) files this Amended Response to Sagi Genger’s Motion to

Transfer Venue (joined by Dalia Genger, D&K GP LLC and other entities Sagi and/or Dalia

control) (the “Motion”) to the Southern District of New York, and respectfully represents as

follows:

                                     SUMMARY OF RESPONSE

          1.       Since around the time of her marriage in 2016, Debtor has owned a half-interest in

a condominium that is located less than one mile from the courthouse in Austin, Texas for the

Western District of Texas Bankruptcy Court. This has been her home and her domicile at various

points since 2016, and she has not resided or been domiciled in any other location in the United

States since moving to Texas in 2016.          Most importantly for the purposes of venue of this

bankruptcy case pursuant to 28 U.S.C. § 1408, Debtor has lived and resided at this location in

Austin since at least February 2019, well over 91 days before Debtor filed her voluntary Chapter 7

petition, on July 12, 2019. Additionally, the interest that she owns in the condominium, is her

“principal asset” and is clearly located in the Western District of Texas.         The filing of the

bankruptcy proceeding in the Western District of Texas was therefore appropriate under 28 U.S.C.

§ 1408.



035547-86267/4817-9692-1771.1
                                                                                               Page 1
          2.         Nonetheless, on September 13, 2019, 65 days after Debtor filed the petition and 36

days from the filing of her Bankruptcy Schedules and Statement of Financial Affairs, Debtor’s

brother Sagi Genger (“Sagi”) - subsequently joined by their mother, Dalia Genger (“Dalia”) and

entities owned or controlled by Sagi and Dalia including TPR Investment Associates, Inc.

(“TPR”), D&K GP LLC (“D&K”) and a trust established in 1993 for Debtor’s benefit but

controlled by Sagi and Dalia, the Orly Genger 1993 Trust (“OG Trust”) - filed a Motion to Dismiss

this bankruptcy case, and alternatively asserted a motion to transfer venue to the Southern District

of New York. [Doc #31.]1 (Sagi, Dalia, TPR, D&K and the OG Trust are referred to herein as the

“Sagi Parties.”) To the extent that counsel and the Court can sift through Sagi’s volumes of

irrelevant and inaccurate history of the decade-long disputes that have existed in litigation that is

described, some involving Debtor and some not, and determine the actual allegations that have

been asserted by the Sagi Parties, there are two basic allegations related to venue that appear to be

asserted:      l)that venue was not proper under 28 U.S.C. § 1408; and 2) that venue should be

transferred “in the interest of justice and for the convenience of the parties” pursuant to 28 U.S.C.

§ 1412. Neither of these bases for transfer of venue are supported by actual facts or applicable

law.

          3.         Sagi and the entities that he owns or controls seek to have this case transferred to

the Southern District of New York, which is more than 1,700 miles away from where Debtor lives

here in Austin. They do this even though Sagi is not in New York (he lives in Connecticut or

Florida), the purported Trustee of the OG Trust is not in New York (he lives in Arkansas), and

D&K and TPR are Delaware companies owned and controlled by Sagi. Based upon Sagi’s false




1 At the hearing on October 23, 2019, the Court determined that it would only hear the Motion to Transfer Venue on
October 31,2019, and would defer the Motion to Dismiss to a later time. Debtor will respond to the Motion to Dismiss
at the appropriate time.

03 5 547-86267/4817-9692-1771.1
                                                                                                             Page 2
assertion and his allegation that              the central issue in this bankruptcy will be the Debtor’s

fraudulent conveyance of her $32.3 million in settlement proceeds to third parties, including her

father and his creditors” [Motion, para 53], the Sagi Parties assert that this bankruptcy should

proceed in New York because two promissory notes that Sagi asserts Debtor “retains signing

authority over” are located there [Motion, para 48]. In fact, Debtor is not a named payee on those

notes and does not claim any interest in those notes, so they are not property of the Bankruptcy

Estate under 11 U.S.C. § 541. Additionally, the notes - which are held by an escrow agent - are

governed by Delaware law and are payable anywhere. Even if Orly did have claims related to the

notes (she does not), the alleged fraudulent transfers that the Sagi Parties assert are the “central

issue” in this case, would either be claims that belong to the Chapter 7 trustee or claims that do not

belong to the Bankruptcy Estate at all. They do not physically exist anywhere, and may be brought

in the Western District of Texas to the extent that they exist at all.

          4.        Sagi also refers to what he says are eight related litigations pending in New York.

Of these, one, Southern District of New York Case No. 17-cv-8181, does not have any claims

related to fraudulent transfer - Sagi’s motion concerning fraudulent transfer in that case was

directed at numerous third-parties, and, importantly, was already denied by that court in light of

Debtor’s bankruptcy filing here. As for the other cases Sagi mentions, Debtor is only party to two,

and motions to dismiss those claims have been sub judice for years.2 All of the others do not even

name the Debtor, and therefore should have no bearing on the venue of this bankruptcy case.

          5.        The Motion, as it relates to venue, is not brought for the convenience of the parties

but appears to be pursued for the inconvenience of Debtor and to put her in a position where she




2 The Chapter 7 trustee previously filed motions in New York to transfer those two cases to this jurisdiction, since if
the claims against Debtor are not dismissed (as they should be), they could affect the administration of the bankruptcy
estate. The Sagi Parties have not yet filed any responses to those two motions to transfer.

03 5547-86267/4817-9692-1771.1
                                                                                                               Page 3
cannot obtain the benefits of a bankruptcy filing. Debtor has no domicile or place to live in New

York, and although she lived there several years ago, she has no intention to move back nor the

means to do so. A transfer of venue would require the Debtor to travel some 1,700 miles with her

two-year-old daughter to a place that they do not live to participate in her own bankruptcy case

and to defend herself from the allegations that have already been asserted by the Sagi Parties in

this matter, which include already filed objections to her discharge and to the dischargeability of

debt and objections to her elected Texas exemptions.            Additionally, Debtor’s counsel is not

licensed in New York, and if this Motion is granted, Debtor will be required to (attempt to) retain

new counsel, at great expense. For these reasons, a transfer or this case would put an undue burden

on Debtor and make it nearly impossible for her to participate in her own bankruptcy case.

          6.       By contrast, the Sagi Parties have all hired counsel in the Western District of Texas

and have already engaged in extensive activities in this jurisdiction in connection with their

participation in this bankruptcy proceeding, including, inter alia, the filing of this Motion and

objections to Debtor’s discharge under either 11 U.S.C. § 523 or § 727, as well as the issuance of

a multitude of subpoenas on parties and third parties, including even the Chapter 7 Trustee. The

Sagi Parties have also filed or joined in objections to Debtor’s Texas homestead and personal

property exemptions. For all of these reasons, the motion to transfer should be denied.

                                        Argument & Authorities

         A.        Venue Standards

          Section 1408 of title 28 of the United States Code governs where a bankruptcy petition

may be filed, and provides that a bankruptcy case may be commenced in the district:

         in which the domicile, residence, principal place of business in the United States, or
         principal assets in the United States, of the person or entity that is the subject of such case
         have been located for the one hundred and eighty days immediately preceding such
         commencement, or for a longer portion of such one-hundred-and-eighty-day period than


035547-86267/4817-9692-1771.1
                                                                                                  Page 4
          the domicile, residence, or principal place of business, in the United States, or principal
          assets in the United States, of such person were located in any other district.

28 U.S.C. § 1408.

          7.        In fact, a bankruptcy court in the Western District of Texas Bankruptcy Court has

held that even where an individual bankruptcy case was filed in an improper venue, it can be

retained in that same improper venue for the convenience of the debtor, and that to prevent a debtor

from filing at all based upon the geographic realities of venue would be improper. In re Lazaro,

128 B.R. 168 (Bankr. W.D. Tex. 1991). Thus, even if this Court determines that the Western

District of Texas is an improper venue (which plainly it is not), it can still retain the case for the

convenience of the parties because it is where Debtor and her counsel are located along with

counsel for most of the active creditors in this case.

          8.       With respect to the appropriateness of venue, Debtor has resided in Austin, Texas

from February of 2019 through the date of filing. That is, at a minimum, the greater of 180 days

prior to the filing of the bankruptcy petition (91 days prior to July 12, 2019 is April 13, 2019) and

satisfies the venue standard. The Sagi Parties appear to assert that Debtor’s residence or domicile

was in Israel at the time of her bankruptcy filing. The allegation is simply inaccurate and without

basis. However, in all cases, the statutory language of 28 U.S.C. § 1408 in fact only contemplates

the appropriateness of venue where a debtor has lived in multiple Districts in the United States

during the 180 days prior to filing for bankruptcy. Here, where Debtor had her residence or

domicile abroad before February 2019, venue in the Western District of Texas is proper under the

plain language of the statute, as she has lived in Austin (and no other location in the U.S.) for the

greater part of the 180 days prior to the bankruptcy filing.

         9.        Moreover, even if the Sagi Parties were correct (they are not) and Debtor actually

resided in Israel for the greater of 91 days prior to the bankruptcy filing (she didn’t), Debtor, who


035547-86267/4817-9692-1771.1
                                                                                               Page 5
is indisputably a United States citizen, cannot be denied bankruptcy relief if she can establish

another basis for venue - such as the location of her principal assets. See 28 U.S.C. § 1408(1).

There is no dispute that since 2016, Debtor has owned, and still owns today, a one-half interest in

a condominium at the W Residences in Austin, Texas, less than a mile away from where the

Bankruptcy Court is located.         Although the Sagi Parties make the false claim that Debtor’s

“retain[ed] signing authority” over promissory notes that are in New York is significant, Debtor

asserts no claims to the notes, so they cannot form the basis of proper venue (additionally, as

discussed above, the notes are governed by Delaware law, and payable to the escrow agent when

they come due at any location). As a consequence, Debtor’s entitlement to filing for bankruptcy

relief in the United States Bankruptcy Court for the Western District of Texas cannot be seriously

questioned, and like with other allegations that have been made already by the Sagi Parties, does

not withstand the examination of the facts related to them.

          10.      Transfer of venue is governed by 28 U.S.C. § 1412 and provides that “[a] district

court may transfer a case or proceeding under title 11 to a district court for another district, in the

interest of justice or for the convenience of the parties.” 28 U.S.C. § 1412. This provision, even

to the extent applicable at all here, provides the Court permissive authority, and not a mandate, to

transfer venue under an analysis of all relevant factors.

          11.      Under 28 U.S.C. § 1412, a permissive transfer of venue is proper if it is (a) in the

interest of justice or (b) for the convenience of the parties. The Fifth Circuit established the

following criteria courts should generally consider in determining whether to transfer venue of a

case under the “convenience of the parties” prong: (1) the proximity of creditors of every kind to

the court; (2) the proximity of the debtor to the court; (3) the proximity of the witnesses necessary

to the administration of the estate; (4) the location of the assets; (5) the economic administration



035547-86267/4817-9692-1771.1
                                                                                                 Page 6
of the estate; and (6) the necessity for ancillary administration should liquidation result. See, In re

Commonwealth Oil Refining Co., 596 F.2d 1239, 1240 (5th Cir. 1979) (“CORCO”).

          12.       It is not sufficient that the analysis of the above factors may slightly favor a movant

requesting a venue transfer. See CORCO, 596 F.2d. at 1241 (“[T]he party moving for the transfer

must show by a preponderance of the evidence that the case should be transferred.”); see also In

re Garden Manor Associates, L.P., 99 B.R. 551, 555 (Bankr. S.D.N.Y. 1988) (“[W]here a transfer

would merely shift the inconvenience from one party to the other, or where after balancing all the

factors, the equities leaned but slightly in favor of the movant, the [debtor’s] choice of forum

should not be disturbed.”); In re Great Am. Res., Inc., 85 B.R. 444, 446 (Bankr. N.D. Ohio 1988).

The presumption in favor of the Debtor’s choice of venue is particularly acute in individual

Chapter 7 bankruptcy cases where the non-debtor movants seek a transfer in order to prevent the

debtor from obtaining the benefits of the Bankruptcy Code and to make it impossible to participate

in the bankruptcy case, as is apparent here.

         B.        The Western District of Texas is Proper Because Debtor Has Been Domiciled
                   and/or Resided in Austin, Texas for More than 91 Days Prior to the Petition
                   Date

          13.      Debtor’s choice of venue in the Western District of Texas is proper, and should not

be disturbed. See, e.g., Matter of Commonwealth Oil Ref. Co., Inc., 596 F.2d 1239, 1241 (5th Cir.

1979) (“[T]he court should exercise its power to transfer cautiously.”); In re Enron Corp., 284

B.R. 376, 386 (Bankr. S.D.N.Y. 2002) (“A debtor’s choice of forum is entitled to great weight

if.. .venue is proper.”); In re Ocean Properties ofDelaware, Inc., 95 B.R. 304, 305 (Bankr. D. Del.

1988) (“When venue is proper, the debtor’s choice of forum is entitled to great weight.”)

(quotations omitted); In re Windtech, 73 B.R. 448, 450 (Bankr. D. Conn. 1987) (“If a debtor

originally files in a proper district, the court then exercises its power to transfer . . . cautiously.”).



035547-86267/4817-9692-1771.1
                                                                                                    Page 7
          14.       Based on the CORCO factors, the Western District of Texas is the most convenient

forum, and the Southern District of New York is an incredibly inconvenient forum.

                    1.          The Proximity of Creditors of Every Kind to the Court

          15.       The Debtor’s schedules list a total of ten creditors, consisting of two secured

creditors and eight unsecured creditors. See Debtor’s Schedules E-F. Neither of Debtor’s secured

creditors are located in the Southern District of New York, and one of the secured creditors

(Debtor’s husband) is located in Austin, Texas. Id. Additionally, both of the secured creditors

have retained counsel located in the Western District of Texas.

          16.      While it is true that Debtor’s unsecured creditors are located outside of the Western

District of Texas, they are not all located in New York (and at least one who is located in New

York has an office in Texas and agrees venue is proper here). Additionally, the most active of the

unsecured creditors have retained Austin based bankruptcy counsel. D&K and Dalia Genger are

represented by Shelby Jordan (an Austin-based attorney) who has filed an objection to Debtor’s

exemptions [Doc. #141] along with an associated adversary proceeding against Debtor in the

Western District of Texas. See Genger v. Genger, Case No. 19-01067-tmd. Sagi Genger and TPR

have retained Sabrina Streusand (an Austin-based attorney) who has also filed significant

pleadings in this case (including this Motion), along with an associated adversary proceeding

against the Debtor in the Western District of Texas. See Genger v. Genger, Case No. 19-01066.

As a result, all of the active parties in this case are either located in the Western District of Texas

or have retained counsel located in the Western District of Texas. Therefore, this factor weighs in

favor of this case being retained in the Western District of Texas. By contrast, Debtor’s counsel,

Eric Taube, is not licensed in the State of New York, and the transfer of this case to the SDNY




035547-86267/4817-9692-1771.1
                                                                                                 Page 8
would necessarily require Debtor to attempt to obtain new counsel, or at least additional counsel,

to represent her before the Bankruptcy Court in that jurisdiction.

                   2.           The Proximity of Debtor to the Court

          17.      Debtor lives in Austin, Texas at 210 Lavaca Street, Unit 1903, Austin, Texas 78701.

See Debtor’s Schedule A/B. Debtor’s residence is located less than one mile from the Court. Sagi

seeks to transfer venue to a bankruptcy court that is located over 1,700 miles from Debtor’s

residence. Debtor, who is the primary care provider to her two-year-old daughter, has no residence

in New York, and would be required to travel with her daughter to New York, sometimes on short

notice, locate child care, a place to stay and airfare to attend hearings where she will be required

to testify.      Given Debtor’s individual financial status, such arrangements are an effective

impossibility. This factor overwhelmingly weighs in favor of venue being retained in the Western

District of Texas Bankruptcy Court and should be dispositive of this issue alone given that this is

an individual Chapter 7 bankruptcy proceeding.

                   3.           The Proximity of the Witnesses Necessary to the Administration of the
                                Estate

          18.      The “physical location of witnesses is not as important a consideration as the other

CORCO factors.” See In re B.L. of Miami, Inc., 294 B.R. 325, 332 (Bankr. D. Nev. 2003).

However, this factor still weighs in favor of the case being retained in the Western District of

Texas. Debtor, who is the most material witness in this bankruptcy case, resides less than one mile

from the Court. The Sagi Parties assert that witnesses that they assert are critical to the alleged

fraudulent transfer case that the Trustee has not asserted, are located in and around the New York

area. However, even if such allegation were true, such a claim is not the basis for making a

determination on the transfer of the entire bankruptcy case itself, and might, at best, be the basis

of a motion to transfer an adversary proceeding at a later time in the event that it was actually filed.


035547-86267/4817-9692-1771.1
                                                                                                  Page 9
It cannot stand as the basis for the transfer of venue for a proceeding that does not even exist - the

alleged fraudulent transfer case.

                     4.           The Location of the Assets

           19.       Debtor’s most significant asset is her residence, which is subject to numerous

objections to its exempt status. That asset is located less than one mile from the Court.3

          20.        Though Sagi may believe that the two promissory notes should be an asset of the

bankruptcy estate, and though Sagi asserts that fraudulent transfer claims might exist that should

be prosecuted by the Trustee in the future, the notes are not physically located anywhere. Those

“assets” and claims (if they are determined to be property of the estate) belong to the Trustee, who

is located in Austin.

          21.        Therefore this factor weighs heavily in favor of the case being retained in the

Western District of Texas.

                     5.           The Economic Administration of the Estate

          22.        The “most important consideration is whether the requested transfer would

promote the economic and efficient administration of the estate.” CORCO, 596 F.2d at 1247; see

also LSREF2 Baron, LLC v. Aguilar, 2013 WL 230381, at *4 (N.D. Tex. 2013) (“In evaluating

the interest of justice factors, several courts have found the most important factor is whether

transfer would promote the economic and efficient administration of the bankruptcy estate.”). This

holding accords with the purpose of Rule 1014(b), which is “to avoid inefficiencies and waste of

judicial and other resources.” In re Raytech Corp., 222 B.R. 19, 25 (Bankr. D. Conn. 1998).




3 Additionally, a court will necessarily have to interpret Texas homestead law, and this Court is in a better position to
do so than a New York court would be, especially considering New York does not have any equivalent homestead
protection laws.

03 5 547-86267/4817-9692-1771.1
                                                                                                                Page 10
          23.       Here, the economics of estate administration favor retaining the case in the Western

District of Texas, where Debtor resides and her most significant asset is located. Accordingly, the

Western District of Texas Bankruptcy Court is the most appropriate venue to advance the interests

of judicial economy and efficient case administration.

          24.       Sagi identifies what he claims to be numerous “related” cases involving certain of

the parties active in this bankruptcy case that are ongoing in New York state and federal courts.

However, what Sagi conveniently leaves out is that Debtor is not even party to the majority of

these cases. Sagi caused four of the purportedly related cases to be commenced in 2019, and Orly

is not even party to any of them. In one of these new cases, captioned Manhattan Safety v. Bowen

et al., Sagi is seeking to recover proceeds of what he alleges are fraudulent transfers from others

(and not Debtor), for the benefit of him and his business associates, pursuant to the terms of an

“Inter-Creditor Agreement” dated June 16, 2019, a copy of which is attached hereto as Exhibit A.

However, the existence, status and progress of such cases are irrelevant. In all cases, to the extent

these purported fraudulent transfer claims relate to Debtor or the bankruptcy estate (though Sagi’s

newly created Inter-Creditor Agreement suggests even he thinks they do not), they are now owned

by the Chapter 7 trustee, and the those “related” cases Sagi identifies should have no bearing on

Debtor’s choice of venue for the bankruptcy proceeding itself. To the extent any fraudulent transfer

cases are asserted, or to the extent a litigant (who will necessarily not be the Debtor - who has no

interest in or standing to assert such claims) seeks to determine who owns what alleged fraudulent

transfer claims, the parties to that litigation may raise the issue of transfer of venue under 28 U.S.C.

§1412, but not now.




035547-86267/4817-9692-1771.1
                                                                                                Page 11
                    6.          The Necessity for Ancillary Administration Should Liquidation Result

          25.       Unlike CORCO, this is a chapter 7 liquidation.       A chapter 7 trustee has been

appointed and familiarized himself with the facts of the case. It would be inefficient for a new

chapter 7 trustee in New York to be appointed.

          D.        Even if this Court Finds that the Western District of Texas is an Improper
                    Venue, it Should Retain the Case for the Convenience of the Parties

          26.      In Lazaro, the debtor resided in New Mexico, where he had a thriving medical

practice in which his wife assisted him, but filed a bankruptcy petition in El Paso, Texas. See

Lazaro, 128 B.R. at 169. The IRS, a creditor in the case, sought to dismiss the case due to the

filing in an improper venue. Judge Leif Clark reasoned that 28 U.S.C. § 1412 permits retention of

cases filed in improper venue in interests of justice and for convenience of parties, and retained

the improperly venued case because Las Cruces would not be a convenient forum for the parties,

who would have to drive 225 miles to Albuquerque where hearings for that district were held. Id.

at 170. The Court also noted in making its decision to retain the case that (1) El Paso is a mere 30

miles away from Las Cruces, (2) counsel for debtors was a local El Paso attorney, and (3) cost and

time of travel to Albuquerque would impose unnecessary administrative burden on estate, making

it much more difficult for debtors to apply their efforts on working their way out of bankruptcy.

Id. at 174. Finally, as a policy matter, Judge Clark stated that “parties already financially strapped

need not be deprived of relief by virtue of an intractable and unreasonable bankruptcy venue rule

which in operation permits only those who can afford to travel the right to bankruptcy relief.” Id.

         27.       Similarly, here, Debtor lives within one mile of the Court. To transfer it to New

York would place an unreasonable burden on her, and would require her to travel to New York to

participate in her own bankruptcy case, which she cannot afford or feasibly do with her infant

child. Thus, even if this Court determines that Austin was not a proper venue, it should still retain


035547-86267/4817-9692-1771.1
                                                                                               Page 12
the case for the convenience of the parties because the Debtor and the Estates’ principal asset is

located within one mile of the Western District of Texas Bankruptcy Court.

          E.        The Case Should Be Retained in the Western District of Texas in the
                    Interest of Justice

          28.       Courts evaluating the “interests ofjustice prong” consider the following factors: (1)

whether transfer would promote the economic and efficient administration of the bankruptcy

estate; (2) whether the interests of judicial economy would be served by the transfer; (3) whether

the parties would be able to receive a fair trial in each of the possible venues; (4) whether either

forum has an interest in having the controversy decided within its borders; (5) whether the

enforceability of any judgment would be affected by the transfer; and (6) whether the plaintiffs

original choice of forum should be disturbed. In re Dunmore Homes, 380 B.R. 663, 672 (Bankr.

S.D.N.Y. 2008) (transferring venue from S.D.N.Y. to E.D. Cal.) (citing In re Enron Corp., 317

B.R. 629, 638-39 (Bankr. S.D.N.Y. 2004)).

          29.      The “convenience of the parties” factors weigh heavily in favor of the case being

retained in the Western District of Texas and lead to the conclusion that the interests of justice are

best served by retention of this case in the Western District of Texas. See B.L. ofMiami, 294 B.R.

at 334 (citing Enron Corp., 284 B.R. at 386) (finding that “generally what serves the convenience

of the parties will also serve the interest of justice, but to the contrary is not necessarily true.”).

          30.      There are significant reasons for this case being retained the Western District of

Texas, including the fact that the Debtor resides less than one mile from the Court, and the fact

that the Debtor’s assets are almost solely located in the Western District. Conversely, the interest

of justice is not served by transferring the case to the Southern District of New York, a forum that

is located over 1,700 miles from Debtor’s residence and which will place an extraordinary burden




035547-86267/4817-9692-1771.1
                                                                                                  Page 13
on the Debtor by requiring Debtor to attempt to retain new counsel, and make numerous trips to

the Southern District of New York.

                                        Conclusion and Prayer

          31.      The facts and circumstances acknowledged by the Debtor in its filing demonstrates

a clear case for the case being retained in the Western District of Texas, and Sagi’s Motion being

denied.

          WHEREFORE, Debtor respectfully requests that (a) Sagi’s Motion to Transfer Venue be

denied, and (b) granting such other and further relief as may be just and proper.

                                                Respectfully submitted,

                                                WALLER LANSDEN DORTCH & DAVIS, LLP

                                                By: /s/EricJ. Taube_____________________
                                                        Eric J. Taube
                                                        State Bar No. 19679350
                                                        Mark C. Taylor
                                                        State Bar No. 19713225
                                                        William R. “Trip” Nix, III
                                                        State Bar No. 24092902
                                                    100 Congress Avenue, Suite 1800
                                                    Austin, Texas 78701
                                                    (512) 685-6400
                                                    (512) 685-6417 (FAX)
                                                    eric.taube@wallerlaw.com
                                                    mark.tavlor@wallerlaw.com
                                                   trip.nix@wallerlaw.com

                                                COUNSEL FOR DEBTOR




035547-86267/4817-9692-1771.1
                                                                                             Page 14
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon those parties receiving the Court’s ECF e-mail notification and on the parties listed on the
attached Service List by depositing same in the U.S. First Class Mail on this 30th day of October,
2019.


                                                 /s/EricJ. Taube
                                             Eric J. Taube




03 5547-86267/4817-9692-1771.1
                                                                                           Page 15
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL 33160                        Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec Insurance Company                Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozburn &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-86267/4843-6541-2765.1
EXHIBIT A
                             INTER-CREDITOR AGREEMENT

       THIS INTER-CREDITOR AGREEMENT (the “Agreement”) dated as of June 16,
2019, by and among the ORLY GENGER 1993 TRUST, through its trustee, Michael Oldner
(“OGT”), RECOVERY EFFORT INC. (“Recovery”) an Arkansas corporation, SAGI
GENGER, an individual residing in Connecticut (“SG”), TPR INVESTMENT
ASSOCIATES, INC., a Delaware corporation (“TPR”). MANHATTAN SAFETY
COMPANY LTD. a St Kitts, WI limited liability company (“MSL”), and MANHATTAN
SAFETY MAINE, INC. (“MSM”), a Maine corporation (collectively, the “Parties”), and
EMMET, MARVIN & MARTIN LLP, as escrow agent (“Escrow Agent”).

                                          RECITALS:

        WHEREAS, TPR has claims for moneys originally evidenced by a Promissory Note,
dated December 21, 1993, issued by D&K Limited Partnership in the amount of $8.95 million
(the “1993 Note”), for which OGT assumed and became liable for 48% of the outstanding
principle and interest;

       WHEREAS, OGT owes TPR no less than $8 million under the 1993 Note;

      WHEREAS, TPR now wishes to assign its claims under the 1993 Note to MSM (the
“1993 Note Claim”), in place of a 2012 promissory note which the Courts held to be void;

       WHEREAS, OGT lacks funds to satisfy its debt under the 1993 Note;

        WHEREAS, OGT’s principal asset is its claim to the $32.3 million in litigation
proceeds, plus interest and attorney’s fees and disbursements, accruing under a Settlement and
Release Agreement, dated as of June 16, 2013, between Arie Genger, Orly Genger, Arnold
Broser, David Broser and TR Investors, LLC, Glencova Investment Co., New TR Equity I, LLC,
New TR Equity II, LLC, Trans-Resources, LLC, Jules Trump, Eddie Trump and Mark Hirsch
(the “Settlement Agreement Proceeds”), by which Orly Genger (“OG”) settled claims she had
brought derivatively on behalf of OGT seeking to recover its claimed beneficial ownership
interest in shares of Trans-Resources, Inc. (“TRI”) (the “Settlement Agreement Claim”):

        WHEREAS, in addition to the Settlement Agreement Claim, OGT has potential claims
against third parties for conduct associated with the negotiation and execution of the Settlement
Agreement and/or the misappropriation of the Settlement Agreement Proceeds (together with the
Settlement Agreement Claim, the “OGT Claims”):

      WHEREAS, OGT has assigned OGT Claims to Recovery, an entity wholly owned by
the OGT;

        WHEREAS, on January 5, 2015 , in the case of Dalia Genger v. Sagi Genger, Civ. Act.
No. I:14cv5683, the United States District Court for the Southern District of New York ruled
that it was “[OG’s] claims to beneficial ownership of the TRI shares individually and as a trust
beneficiary [which] enabled her to obtain $32.3 million from the Trump Group under the 2013
Settlement Agreement,” which ruling was thereafter unanimously affirmed by the United States
Court of Appeals for the Second Circuit of New York;

                                                                                   REIMSM_000158
                                                1
        WHEREAS, on August 17, 2018, in the case of Dalia Genger v. Sagi Genger, Civ. Act.
No. I:17cv8181, the United States District Court for the Southern District of New York entered
judgment in favor of SG on his claims against OG in the amount of $3,219,698 plus 50% of SG’s
reasonable counsel and other professional fees, expenses and costs in connection with this action,
 in an amount to be determined (the “2018 Judgment”):

       WHEREAS, in the same civil action, by Opinion & Order dated July 27, 2018, the
United States District Court held that the total additional potential liability of OG to SG under
her 2004 indemnity to him is $9.25 million (the “Indemnity Claim”);

        WHEREAS, SG expects that, upon availability of funds, DG will make demand of SG
on her full remaining entitlement under SG’s promise to DG, which in turn will trigger SG’s
entitlement from OG under the OG Indemnity Claim (the 2018 Judgement and the Indemnity
Claim, together, the “OG Claims”);

       WHEREAS, OG has not satisfied any portion of the 2018 Judgment, and claims to have
no significant assets other than her interest, if any, in the Settlement Agreement Proceeds and her
home in Austin, Texas;

       WHEREAS, the Parties hereto wish to resolve any potential matters among themselves
without needless legal fees and other expenditures;

       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereto agree as follows:

        1.     Assignment of Promissory Note by TPR to MSM.

                TPR does hereby sell, transfer, convey, assign and deliver to, and vest in, MSM
all of TPR’s right, title and interest to any funds owed it by the OGT as a result of the 1993 Note.

       2.      Distribution of Litigation Recovery.

                (a)    The Parties agree that, notwithstanding any provisions to the contrary in
any other agreement, in the event of any recovery, whether by judgment or settlement, by any
Party on any of the OG Claims or OGT Claims, of any amount (collectively, the “Recovery”),
regardless of the plaintiff who recovers it and/or the legal theory on which it is recovered, such
Recovery shall be paid directly to an escrow account maintained by Escrow Agent; (ii) upon
receipt, Escrow Agent shall distribute Recovery in the following order of priority:

                      (1) first, in equal amounts to MSM and SG, until such time as MSM has
               been paid in full for the 1993 Note Claim or SG has been paid in full for the OG
               Claims, in each case inclusive of all documented collection costs therefor;

                       (2) second, in such amounts as are necessary to pay in full the amounts
               owed to MSM under the 1993 Note Claim or the amounts owed to SG under the
               OG Claims, as the case may be, once again inclusive of all documented collection
               costs therefor; and

                      (3) third, to Recovery.
                                                                                      REIMSM_000159
                                                 2
              (b)     Should any of the Parties receive a Recovery from a source other than the
Escrow Agent, such Party will promptly deliver, or cause to be delivered, the same to Escrow
Agent and until so delivered, such Recovery shall be held in trust by such Party and shall not be
commingled with other funds of such Party.

               (c)   The Parties further covenant to cause their respective counsel to comply
with this Agreement by, inter alia, causing any Recovery to be promptly delivered to the Escrow
Agent.

        3.     Escrow Agent.

              (a)      Escrow Agent will not receive a fee for its services hereunder, but will be
reimbursed for its reasonable out-of-pocket expenses incurred in performing its duties hereunder.

               (b)    Escrow Agent will not be responsible for any act or failure to act
hereunder except in the case of its gross negligence or willful misconduct. Parties will jointly
and severally indemnify Escrow Agent and hold it harmless from and against any claims,
damages, losses, liabilities, costs and expenses (including without limitation reasonable
attorneys' fees and court costs) that arise out of or in connection with this Agreement or the
performance by Escrow Agent of its obligations hereunder; provided, that Parties have no
obligation to indemnify Escrow Agent to the extent, but only to the extent, that any of such
claims, damages, losses, liabilities, costs or expenses arise out of the gross negligence or willful
misconduct of Escrow Agent.

               (c)    The duties, responsibilities and obligations of Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or obligations shall be
inferred or implied.

                (d)    Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of Escrow Agent (including but not limited to any act or provision of any present or
future law or regulation or governmental authority, any act of God or war).

                 (e)     Escrow Agent may rely upon, and will be protected in acting or refraining
 from acting upon, any written notice, instruction or request furnished to it hereunder and
reasonably believed by it to be genuine and to have been signed or presented by the proper Party
 or Parties. Escrow Agent may act in reliance upon the reasonable advice of counsel satisfactory
to it in reference to any matter connected with its obligations hereunder and will not incur any
 liability for any action taken in accordance with such advice. In case of any dispute regarding
this Agreement, Escrow Agent is entitled to deposit all or any portion of the proceeds with any
court of competent jurisdiction and thenceforth be relieved of any further duty or responsibility
hereunder. Escrow Agent shall not be obligated to take any action which in its reasonable
judgment would involve it to take on any expense or expose it to liability unless it has been
furnished with an indemnity or other security reasonably satisfactory to it.

              (f)    The terms and obligations of this Section shall survive the termination of
this Agreement and/or the resignation or removal of Escrow Agent.


                                                                                      REIMSM_000160
                                                 3
       4.     Notices.

               Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed duly given when actually received or if mailed by Federal Express
overnight delivery, with a copy by email. Notices shall be addressed as follows:

              If to OGT:                  Daniel A. Cohen
                                          Walden Macht & Haran LLP
                                          One Battery Park Plaza, 34th Floor
                                          New York, New York 10004
                                          Tel.: (212) 335-2042
                                          Email: dcohen®,wmhlaw.com

              If to Recovery:             Daniel A. Cohen
                                          Walden Macht & Haran LLP
                                          One Battery Park Plaza, 34th Floor
                                          New York, New York 10004
                                          Tel.: (212) 335-2042
                                          Email: dcoheni'Slwmhlaw.com

              If to SG:                   John Dellaportas
                                          Emmet, Marvin & Martin, LLP
                                          120 Broadway
                                          New York, NY 10271
                                          Tel: 212-238-3092
                                          Email: idellanortas(2>,emmetmarvin.com

              With a copy to:             sagigenger@aol. com

              If to TPR:                  John Dellaportas
                                          Emmet, Marvin & Martin, LLP
                                          120 Broadway
                                          New York, NY 10271
                                          Tel: 212-238-3092
                                          Email: jdellaportas@emmetmarvin.com

              With a copy to:             sagigenger@aol. com

              If to MSL:                  Daniel A. Cohen
                                          Walden Macht & Haran LLP
                                          One Battery Park Plaza, 34th Floor
                                          New York, New York 10004
                                          Tel.: (212) 335-2042
                                          Email: dcohenfa),wmhlaw.com

              With a copy to:             Robin@lnternationalinvestments.com



                                                                                REIMSM 000161
                                             4
                If to MSM:                     Daniel A. Cohen
                                               Walden Macht & Haran LLP
                                               One Battery Park Plaza, 34th Floor
                                               New York, New York 10004
                                               Tel.: (212) 335-2042
                                               Email: dcohen@wmhlaw.com

                With a copy to:               Rob in@Internationalinvestmentsltd. com

                If to ESCROW AGENT:            John Dellaportas
                                               Emmet, Marvin & Martin, LLP
                                               120 Broadway
                                               New York, NY 10271
                                               Tel: 212-238-3092
                                               Email: jdellaportas@emmetmarvin.com

                The foregoing addresses may be changed by notice given to the other Parties
entitled to notice or copies thereof in accordance with this section.

        5.     No Implied Responsibilities. Representations or Warranties.

               The responsibilities of the Parties are limited exclusively to the express
obligations set forth under this Agreement.

        6.      Miscellaneous.

              (a)     This Agreement may be executed in counterparts, and all such executed
counterparts shall constitute the same agreement. Signatures to this Agreement and any
amendment hereof delivered electronically via facsimile, .pdf or similar electronic format shall
be deemed an original signature and fully effective as such for all purposes.

               (b)   This Agreement contains all of the terms agreed upon between the Parties
with respect to the subject matter hereof, and all prior agreements, understandings,
representations and statements, oral or written, between the Parties are merged into this
Agreement.

               (c)   This Agreement may not be changed, modified or terminated, except by
an instrument executed by all Parties.

               (d)     This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns.

                 (e)    This Agreement shall be governed by the laws of the State of New York
without giving effect to conflict of laws principles thereof. Any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial Arbitration Rules,
and judgment on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

                                                                                       REIMSM_000162
                                                 5
              IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.



                                              ORLY GENGER1993 TRUST




                                              RECOVERY EFFORT INC.




                                              Name:
                                              Title:              X&-




                                              SAGI GENGER




                                              TPR INVESTMENT ASSOCIATES, INC.



                                              By: _____________________________
                                              Name:

                                              Title:



                                          6

                                                                              REIMSM_000163
               IN WII Nl-SS WHl-RI'Ol the parties hcrolo ha\ e executed this
the day and ) enr first akne written.



                                               ORI a c;ev;kr iwtri >1



                                               H\ *

                                               Name       t
                                               Title-




                                               RE( 0\ l.R’i EFFORT INC.



                                               By: _

                                               Name:

                                               I ilk-




                                              TI'R INVESTMENT ASSOCIATES. INC.
    MANHATTAN SAFETY COMPANY LTD



    By:

    Name: Robin C. Rodriguez

    Title:




    MANHATTAN SAFETY MAINE, INC.



    By:

    Name: Robin C. Rodriguez

    Title:




    EMMET, MARVIN & MARTIN LLP

    Solely As Escrow Agent



    By: ______________________________

    Name:

    Title:




                                REIMSM 000165
7
MANHATTAN SAFETY COMPANY LTD



By: _

Name:

Title:




MANHATTAN SAFETY MAINE, INC.



By: „
Name:

Title:




EMMET, MARVIN & MARTIN LLP

Solely As Escrow Agent


By:      L       *______________

Name:    idtv*   ^elUporHdr*

Title:   porVrfcf




                              REIMSM 000166
